                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

YINA A. MORETA MEJIA,                    :

                  Plaintiff              :   CIVIL ACTION NO. 3:16-2558

      v.                                 :          (MANNION, D.J.)

NANCY A. BERRYHILL1,                     :

                  Defendant              :

                                   ORDER

      Pending before the court is the report of Chief Magistrate Judge Susan

E. Schwab, which recommends that the plaintiff’s request for a new

administrative hearing be denied and the Commissioner’s decision denying

the plaintiff’s application for DIB and SSI benefits be affirmed. (Doc. 21).

Neither party has filed objections to Judge Schwab’s report.

      When no objections are filed to a report and recommendation, the court

should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.” Fed. R. Civ.

P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply

Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing Henderson v.

Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give

some review to every report and recommendation)). Nevertheless, whether

      1
      On January 23, 2017, Nancy A. Berryhill became the Acting
Commissioner of Social Security. Pursuant to Federal Rule of Civil Procedure
25(d), Nancy A. Berryhill is substituted for Carolyn W. Colvin, Acting
Commissioner of Social Security, as the defendant in this suit.
timely objections are made or not, the district court may accept, not accept,

or modify, in whole or in part, the findings or recommendations made by the

magistrate judge. 28 U.S.C. §636(b)(1); Local Rule 72.31.

           The court has reviewed the reasons presented by Judge Schwab in

support of her recommendation. Because the court agrees with the sound

reasoning that led Judge Schwab to the conclusions in her report and finds

no clear error on the face of the record, the court will adopt the report in its

entirety.

           NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

           (1)        The report and recommendation of Judge Schwab, (Doc.

                      21), is ADOPTED IN ITS ENTIRETY.

           (2)        The plaintiff’s request for a new administrative hearing,

                      (Doc. 1), is DENIED.

           (3)        The decision of the Commissioner denying the plaintiff’s

                      applications for DIB and SSI is AFFIRMED.

           (4)        The Clerk of Court is directed to CLOSE THIS CASE.



                                                                        s/ Malachy E. Mannion
                                                                        MALACHY E. MANNION
                                                                        United States District Judge
Date: December 10, 2018
O:\Mannion\shared\ORDERS - DJ\CIVIL ORDERS\2016 ORDERS\16-2558-02.wpd




                                                                        2
